Case 1:20-cv-22051-DPG Document 28 Entered on FLSD Docket 10/12/2020 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION



   SISVEL INTERNATIONAL S.A., 3G
   LICENSING S.A and SISVEL S.p.A

   Plaintiffs,
                                                     CIVIL ACTION NO. 1:20-cv-22051-DPG
   v.

   HMD AMERICA, INC., and HMD
   GLOBAL OY

   Defendants.




                       UNOPPOSED MOTION TO WITHDRAW COUNSEL

            Defendants HMD America, Inc. and HMD Global OY (“Defendants”) hereby submit this

  unopposed motion to withdraw Elizabeth M. Manno as attorney of record for Defendants and

  request that she be removed from the CM/ECF noticing list and any other service lists in this case.

  Defendants will continue to be represented by Perkins Coie LLP and Shutts & Bowen LLP in this

  matter.

            Counsel for Defendants have conferred with counsel for Plaintiffs in this action. Plaintiffs

  do not oppose the relief requested in this motion.

            Therefore, Defendants respectfully request that the Court withdraw Elizabeth M. Manno

  as attorney of record from the docket in this case.


                                 CERTIFICATE OF CONFERENCE

            Pursuant to S.D. Fla. L.R. 7.1.A.3, counsel for Defendants conferred with counsel for

  Plaintiffs on October 9, 2020, regarding the issues raised herein. Plaintiffs do not oppose the relief
Case 1:20-cv-22051-DPG Document 28 Entered on FLSD Docket 10/12/2020 Page 2 of 3




  requested in this motion.




         Dated October 12, 2020             Respectfully submitted,

                                            /s/ Elizabeth M. Manno
                                            Elizabeth M. Manno
                                            (Florida Bar No. 67973)
                                            PERKINS COIE LLP
                                            1900 Sixteenth Street, Suite 1400
                                            Denver, CO 80202
                                            Tel: (303) 291-2397
                                            Fax: (303) 291-2497
                                            Email: EManno@perkinscoie.com




                                      -2-
Case 1:20-cv-22051-DPG Document 28 Entered on FLSD Docket 10/12/2020 Page 3 of 3




                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on this 12th day of October 2020, I electronically filed the

  foregoing with the Clerk of Court by using the CM/ECF system, which will automatically send

  email notification of such filing to all counsel of record.



                                                         /s/ Elizabeth M. Manno
                                                         Elizabeth M. Manno
